Citation Nr: 1010217	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  02-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1999 to 
February 2001.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania. 

In a July 2004 decision, the Board denied the Veteran claim.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2004 decision, the Board denied the Veteran's claim.  In 
an April 2005 Order, the Court granted a joint motion filed 
by representatives of both parties, vacating the Board's July 
2004 decision, and remanding the matter to the Board for 
compliance with the instructions in the joint motion.

Thereafter, in October 2005 and in March 2007, the Board 
remanded the Veteran's claim to the RO for further 
evidentiary development.  After accomplishing the requested 
actions to the extent possible, the RO continued the denial 
of the claim (as reflected in December 2006 and November 2009 
supplemental statements of the case (SSOCs)) and returned 
this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's December 1998 enlistment examination shows 
that the Veteran was evaluated as clinically normal regarding 
his psychiatric status, thereby raising a presumption of 
soundness; however, the evidence clearly and unmistakably 
shows that a psychiatric disorder pre-existed service and 
clearly and unmistakably was not permanently made worse in-
service.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include schizophrenia, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, November 2005 and June 2007 post-rating 
letters provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  These letters further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  March 2006 and June 
2007 letters provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated the issue on 
appeal in December 2006 and November 2009 SSOCs.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the report of a May 2001 VA mental disorder 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative and his mother, 
on his behalf.

In March 2007, the Board remanded this matter to make 
additional attempts to obtain outstanding service treatment 
records specific to mental health treatment from the Naval 
Hospital in Bethesda, Maryland, Walter Reed Army Medical 
Center in Washington, D.C., and the Mental Health Division, 
Naval Hospital in Corpus Christi, Texas.   Response from 
these facilities were negative.  The Board finds that the 
Appeals Management Center substantially complied with the 
March 2007 remand instructions.  Given the unsuccessful 
attempts by VA to obtain any additional mental health 
treatment records from the Veteran's military service, the 
Board finds that additional attempts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  In 
the present case, to remand the case again would only further 
delay adjudication of the claim and would be unlikely to 
obtain the relevant records.

The Board also notes that the Board remanded this matter in 
March 2007 to afford the Veteran a VA examination and obtain 
a medical opinion.  The record, however, shows that the 
Veteran failed to report to an October 2009 VA examination, 
although a notice letter was sent to his last known address 
of record in September 2009.  The Veteran was informed that 
he failed to report for his scheduled VA examination in an 
October 2009 RO letter and in the November 2009 supplemental 
statement of the case.  Neither the Veteran nor his 
representative has provided any explanation for his failure 
to report to the examination, nor is there indication that he 
is prepared to report.  In this regard, the Board observes 
that VA's duty to assist is not a one-way street; the Veteran 
also has an obligation to assist in the adjudication of her 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, the Board observes that VA has made reasonable efforts 
to afford the Veteran a VA examination with a medical opinion 
in conjunction with this appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

As noted above, the Veteran failed to report to a scheduled 
VA examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2009).

Medical records from the Eastern Pennsylvania Psychiatric 
Hospital show that the Veteran received inpatient treatment 
for 10 days in May 1997, almost two years prior to his 
induction into military service.  It was noted that the 
Veteran had no previous psychiatric hospitalizations.  He 
presented with complaints of paranoid delusions.  The 
diagnosis was psychosis, not otherwise specified, rule out 
schizophrenia. 

Service treatment records include the Veteran's December 1998 
enlistment physical examination that indicated the Veteran's 
psychiatric status was evaluated as clinically normal.  On 
contemporaneous self-report of medical history, the Veteran 
denied previous treatment for a mental condition. 

A February 9, 2000 evaluation from the Medical Department on 
the Veteran's ship noted that he was being referred for 
psychiatric evaluation due to abnormal thought processes and 
actions observed aboard ship.  At that time, the Veteran was 
assessed with delusional with schizoid/adjustment personality 
disorder traits.  In an Initial Psychiatric Evaluation dated 
February 10, 2000, performed at the Naval Hospital in Corpus 
Christi, the attending psychiatrist diagnosed psychosis not 
otherwise specified (provisional) and rule out mood disorder.  
Follow-up psychiatric evaluation on February 25, 2000 
continued the diagnosis of psychosis not otherwise specified.  
The Veteran was transferred to Bethesda Naval Hospital for 
medical separation processing.  The Report of Medical History 
executed by the Veteran at the time of his separation 
physical denies previous psychiatric treatment, but a 
physician's note that the Veteran underwent psychological 
evaluation at Walter Reed Army Medical Center (WRAMC) and 
that the Veteran was stable at present.  No pending 
appointments or further evaluation at WRAMC psychiatry.  
There is no supporting documentation from WRAMC in the file.  
The separation physical examination, dated September 2000, 
notes disorganized thoughts per medical history, but no 
abnormal behavior during the examination (appellant was on 
medication at the time).  A Navy Personnel Command Message 
dated January 2001 directed that appellant be involuntarily 
separated due to physical disability. Appellant was 
discharged from service in February 2001.

Appellant filed a claim for service connection for 
schizophrenia in February 2001. The claim asserts that 
schizophrenia was aggravated by military service.

Appellant underwent a VA psychiatric examination in May 2001. 
The examiner was asked to (1) provide a definite diagnosis 
and (2) provide an opinion as to whether a preexisting 
psychiatric disorder was permanently aggravated by military 
service.  The examiner reviewed the C-file and noted 
appellant's history.  The Veteran informed the examiner that 
he was hospitalized for one month in service, although this 
is not reflected in appellant's service treatment records 
(the Board notes that this was probably the period that 
appellant was assigned to Bethesda Naval Hospital for 
separation processing).  The Veteran described his problem as 
an inability to think clearly.  He repeatedly denied having 
had a psychiatric disorder or treatment prior to service.  
The Veteran did not complain of current symptoms.  The 
examiner's diagnostic impression was that no psychiatric 
disorder could be diagnosed and there was no evidence of 
current schizophrenia based upon his interview.

The RO issued a Rating Decision in July 2001 denying service 
connection for schizophrenia.  The decision asserts that 
there is no medical evidence that the preexisting condition 
was permanently worsened by military service, or that a 
chronic condition was incurred in service, or that appellant 
currently has a chronic disability that is factually related 
to service.

In the Veteran's March 2002 notice of disagreement, he 
asserted that he did not have a nervous condition prior to 
service, but the condition was aggravated by service.  The RO 
thereupon issued a Statement of the Case (SOC) that broadened 
the issue from "service connection for schizophrenia" to 
"service connection for a nervous condition."

VA Medical Center (VAMC) records show that the Veteran began 
treatment at the Mental Health Clinic in February 2002.  At 
the time of the initial intake assessment, appellant's mother 
informed the VAMC staff that appellant had been diagnosed 
with schizophrenia in the Navy, and that appellant refused to 
take medication after his discharge.  A treatment note from 
March 2002 diagnosed schizoaffective disorder and assessed a 
GAF of 46.  Subsequent regular Mental Health Clinic 
counseling notes indicated that appellant was unwilling or 
unable to interact effectively with others.  A September 2002 
VAMC note showed that appellant claimed to be a Desert Storm 
Veteran, although appellant in fact did not enter service 
until 1999.  In October 2002, the Veteran demonstrated the 
following functional characteristics: ambulatory; oriented as 
to time, place, and person; able to follow commands; memory, 
problem solving, leisure skills, and life activities all 
subject to improvement through therapy; cannot or will not 
interact with others; communicates "yes" or "no" concepts 
only; denies disability or has unrealistic goals; needs 
encouragement for motivation up to 50 percent of the time; 
has physical endurance of less than 10 minutes; needs cueing 
or coaxing up to 50 percent of the time for attention span to 
task; needs guidance to make appropriate choices less than 10 
percent of the time.  Overall assessment: appellant needs 
moderate assistance for functioning.

The file contains a lay statement from B.D.D., an 
acquaintance of appellant. B.D.D. stated that he had known 
appellant since appellant was a young child, and that 
appellant's behavior became withdrawn and introverted in 
approximately 1997. Appellant's parents took appellant to 
Eastern Pennsylvania Psychiatric Institute for treatment, but 
B.D.D. believes that appellant was not subsequently compliant 
with his medications. B.D.D. was surprised to learn that 
appellant had been accepted for service in the Navy. B.D.D. 
reported that appellant appeared to be his old self when he 
returned home from the Navy, but it is easy to see the 
difference in his personality when he becomes noncompliant 
with his medications.

In a letter from the Veteran's mother, she stated that the 
Veteran had a nervous breakdown in 1997, for which he was 
hospitalized for one week at Eastern Pennsylvania Psychiatric 
Institute.  The Veteran refused to take his medications after 
discharge from the hospital.  He moved in with his mother, 
who noticed that a drastic change had occurred in appellant's 
personality: appellant was angry with his parents and 
neglected his hygiene, and he dropped out of classes at 
community college. Appellant's behavior ultimately caused his 
mother to put appellant out of her house. When the Veteran 
called his mother to tell her that he had joined the Navy, 
she was surprised that appellant had been accepted.  After 
approximately one year, a Navy psychiatrist called her to 
express concern about the Veteran's abnormal behavior; she 
informed the psychiatrist that appellant had a mental problem 
that preexisted service which had been aggravated by events 
in service, particularly the gas chamber during basic 
training.

VA medical records dated from June 2004 to July 2008 reflect 
that the Veteran received ongoing mental health treatment.  
He was on medication for treatment of his psychiatric 
symptoms.  He was diagnosed with schizoaffective disorder

The Veteran was scheduled for a VA examination in October 
2006.  In an April 2007 letter, the Veteran advised the RO 
that he was incarcerated and wished to postpone his VA 
examination.  

In a May 2007 letter, the Veteran stated that he was not 
hospitalized at either Corpus Christi, Texas or while at 
Bethesda, Maryland.  Instead, he only received outpatient 
treatment from mental health while at both locations.  

In a September 2009 letter, the Veteran was informed that a 
VA examination was scheduled in October 2009 for his 
disability claim.  The Veteran failed to report for his 
scheduled VA examination. 

The Board finds that based on a thorough review of the 
record, the preponderance of the evidence is against the 
claim on appeal.

The Board recognizes that the December 1998 entrance physical 
examination is negative for findings of a psychiatric 
disorder and that the Veteran denied treatment for a mental 
health condition prior to service in his contemporaneous 
self-report.  As no psychiatric disorder was noted upon 
enlistment, the Veteran is entitled to a presumption of 
soundness at service entrance.  However, private medical 
records show that in May 1997, prior to the Veteran's 
enlistment into the military, he received inpatient 
psychiatric treatment and was diagnosed with psychosis, NOS, 
and rule out schizophrenia.  Thus, the Board finds that there 
is clear and unmistakable evidence that the Veteran's 
psychiatric disorder existed prior to his entry into service.  

The Board must now consider whether his pre-existing 
psychiatric disorder was aggravated by service and, if so, 
whether the current disability is causally related to such 
aggravation.

In this regard, the Veteran's service treatment records show 
that in February 2000 he was diagnosed psychosis not 
otherwise specified (provisional) and rule out mood disorder 
and received a medical discharge from the Navy.  At that time 
of his September 2000 separation physical examination, the 
Veteran was found to have disorganized thoughts per medical 
history, but no abnormal behavior during the examination 
(appellant was on medication at the time).  Post-service 
medical evidence shows that on VA examination in May 2001 the 
examiner determined that  no psychiatric disorder could be 
diagnosed and there was no evidence of current schizophrenia.  
Furthermore, there is no evidence treatment for a psychiatric 
disorder until February 2002, when the Veteran was initially 
evaluated by the VAMC and diagnosed with consider 
schizoaffective disorder.  

In this case, there is clear and unmistable evidence of no 
increase in the severity of the Veteran's pre-existing 
psychiatric condition, instead service treatment records 
merely show, at most, a recurrence of manifestations of the 
pre-service condition.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The Board finds that the evidence of record clearly 
and unmistakably does not indicate that the Veteran's pre-
existing psychiatric disorder increased in severity during, 
or due, to service.  In sum, there is simply no medical 
evidence or opinion of record supporting the Veteran's claim 
that his pre-existing psychiatric disorder was permanently 
aggravated during or by his period of active military 
service. 

The Board reiterates that, as noted above, the Veteran failed 
to appear for a VA examination scheduled for the purpose of 
obtaining a medical opinions to directly address the matters 
on which this claim turns-whether any pre-existing 
psychiatric disorder was aggravated in or by service, and 
whether the Veteran's current psychiatric disorder is 
otherwise medically related to service.  As such, the Board 
has no alternative but to evaluate the claim on the basis of 
the medical evidence of record to determine whether service 
connection is warranted.  See 38 C.F.R. § 3.655(a).  In light 
of the above, the Board concludes that the Veteran's 
psychiatric disorder, to include schizophrenia clearly and 
unmistakably was not aggravated in service.

In addition to the medical evidence, the Board has considered 
the Veteran's statements and his representative's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, must be denied. In reaching the conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as no competent and probative 
evidence supports the claim for service connection that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


